ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Tug Hill Construction, Inc.                   )      ASBCA No. 58756
                                              )
Under Contract No. W9126G-09-D-0006           )

APPEARANCE FOR THE APPELLANT:                        Brian R. Dugdale, Esq.
                                                      Varela, Lee, Metz & Guarino, LLP
                                                      Tysons Comer, VA

APPEARANCES FOR THE GOVERNMENT:                      Thomas H. Gourlay, Jr., Esq.
                                                      Engineer Chief Trial Attorney
                                                     Dawn-Carole Harris, Esq.
                                                     Cindy E. Shimokusu, Esq.
                                                      Engineer Trial Attorneys
                                                      U.S. Army Engineer District, Fort Worth

                                ORDER OF DISMISSAL

       As a result of mediation proceedings before the Board, the parties have settled this
appeal. Having received payment of the settled amount, appellant has moved for
dismissal of the appeal, with prejudice. Appellant's motion is granted. This appeal is
dismissed, with prejudice.

      Dated: 8 October 2015
                                         .,
                                                                                     •

                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58756, Appeal of Tug Hill
Construction, Inc., rendered in conformance with the Board's Charter.

      Dated:


                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals